Citation Nr: 1452517	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  08-06 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder (claimed gastroesphogeal reflux disorder (GERD)).

2. Entitlement to an effective date earlier than October 31, 1983, for the grant of service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date earlier than January 26, 1977, for the grant of loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis.

4. Entitlement to an effective date earlier than April 25, 2005, for the grant of service connection for hepatitis C.

5. Entitlement to an effective date earlier than November 21, 2005, for the grant of service connection for hypertension.

6. Entitlement to an initial rating in excess of 10 percent for hepatitis C for the period prior to April 8, 2013.

7. Entitlement to a rating in excess of 40 percent for hepatitis C for the period from April 8, 2013.

8. Entitlement to an initial rating in excess of 10 percent for hypertension.

9. Entitlement to a rating in excess of 40 percent for loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis.

10. Entitlement to an extension of a temporary, 100 percent evaluation for loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis for a period of convalescence after December 1, 2007. 

11. Entitlement to a rating in excess of 20 percent of lumbosacral strain.

12. Entitlement to special monthly compensation (SMC) based on need for aid and attendance.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO. The Veteran and his wife testified in a hearing before a Decision Review Officer (DRO) at the RO in February 2013; a transcript of the hearing is of record. 

In his most recent Substantive Appeal (VA Form 9) the Veteran requested a hearing at the Board's offices in Washington DC. In October 2014, the Veteran withdrew his request for a Board hearing by indicating that he did not wish to appear at a hearing. He requested that his appeal be considered based on the evidence of record.

The Board points out that higher ratings have been granted for the Veteran's hepatitis C disability during the pendency of this appeal. Because higher ratings for this disability are assignable during the relevant time period and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. A digestive tract disorder was not manifest during service and is not attributable to service.

2. Service conection for a psychiatric disorder was denied in a Jul;y 1974 rating decision.  The Veteran did not appeal or submit new and material evidence within one year.  (The RO did reference the VA hospitalization of 1974.)

3. In October 31, 1983, the Veteran appealed to reopen his claim of service connection for a psychiatric disorder.  
 
4. In a January 1984 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective on October 31, 1983. He appealed this decision to the Board.

5. In a December 1984 decision, the Board denied entitlement to an effective date earlier than October 31, 1983 for the grant of service connection for PTSD.

6. In August 2002, the Veteran filed a motion of clear and unmistakable error (CUE) in the December 1984 Board decision that denied entitlement to an effective date earlier than October 31, 1983 for the grant of service connection for PTSD.

7. In an October 2003 decision, the Board found no CUE in the December 1984 Board decision that denied entitlement to an effective date earlier than October 31, 1983 for the grant of service connection for PTSD. 

8. In June 2005, the Veteran filed this instant claim for entitlement to an effective date earlier than October 31, 1983 for the grant of service connection for PTSD.

9. In a May 1977 rating decision, the RO found CUE in a February 1977 rating decision that denied loss of use of the right foot. Therefore, in the May 1977 rating decision, the RO granted loss of use of right foot and assigned a 40 percent rating effective on January 26, 1977.

10. The Veteran did not perfect a timely appeal with regard to this May 1977 rating decision and it became final within a year of notification to the Veteran. New and material evidence was not received within one year of the decision.

11. In September 2008, the Veteran filed this instant claim for entitlement to an effective date earlier than January 26, 1977 for loss of use of the right foot.

12. An initial claim for service connection for hepatitis C was received on April 25, 2005.

13. An initial claim for service connection for hypertension was received on November 21, 2005.

14. Prior to April 8, 2013, the hepatitis C disability was productive of daily fatigue, anorexia, weakness, abdominal pain, malaise with minor weight loss.

15. Hepatitis C is not productive of daily fatigue, anorexia or malaise with substantial weight loss or incapacitiating having a total duration of at least 6 weeks in the past 12-month period but not occurring constantly.

16. For the relevant period of this appeal, the Veteran's blood pressure readings of record are 130/80, 112/76, 110/76 and 110/76. His hypertension is not shown to be productive of diastolic pressure readings that are predominantly 110 or more, or systolic pressure predominantly 200 or more.

17. The Veteran has been receipt of the maximum schedular rating for loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis from Janaury 26, 1977.

18. The Veteran has not demonstrated a need for convalescence due to his right foot disability after December 1, 2007.

19. Functional flexion of the lumbar spine is greater than 30 degrees and the combined range of motion is greater than 120 degrees. The disability is not productive of favorable ankylosis of the thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12-months.

20. The Veteran is not so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disability.


CONCLUSIONS OF LAW

1. GERD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2. The claim for an effective date prior to October 31, 1983 for the grant of service connection for PTSD is dismissed. 38 U.S.C.A. § 7105 (West); 38 C.F.R. § 20.1103 (2013), Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3. The claim for an effective date prior to January 26, 1977 for the grant of loss of use of right foot, status post shell fragment wound with fractured tibia and fibula nad history of osteomyelitis and osteoarthritis is dismissed. 38 U.S.C.A. § 7105 (West); 38 C.F.R. § 20.1103 (2013), Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4. The criteria for an effective date prior to April 25, 2005 for the grant of service connection for hepatitis C. are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

5. The criteria for an effective date prior to November 21, 2005 for the grant of service connection for hypertension are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

6. The criteria for a 40 percent rating for hepatitis C prior to April 8, 2013 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115 Diagnostic Code (DC) 7354 (2013).

7. The criteria for a rating in excess of 40 percent for hepatitis C are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115 Diagnostic Code (DC) 7354 (2013).

8. The criteria for a rating in excess of 10 percent for hypertension are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2013).

9. The criteria for a rating in excess of 40 percent for loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Code (DC) 5167 (2013).

10. The criteria for a temporary total rating based on the need for convalescence after surgery have not been met for the period from December 1, 2007. 38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. §4.30 (2013).

11. The criteria for a rating in excess of 20 percent for lumbosacral strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5237 (2013).

12. The criteria for SMC based aid and attendance have not been met. 38 C.F.R. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In June 2005, May 2006 and June 2006 and November 2009 letters issued prior to decisions on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA. The letter advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the June 2005, May 2006 and June 2006 and November 2009 letters, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Further, the claims were adjudicated last in June 2013   

In addition, the duty to assist the appellant has also been satisfied in this case.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The appellant has not identified any other outstanding records that are pertinent to the issues herein decided.  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Gastrointestinal Disorder


The Veteran ahs appealed the denial of service connection for a digestive tract disorder.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran does not assert that his claimed digestive tract disorder is a result of combat or occurred during same. Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this matter.

In this case, the Veteran generally seems to assert that his gastrointestinal disorder onset due to disease or injury sustained therein. His service treatment records contain no indication of, complaint of or treatment for a digestive disorder.

A February 1999 VA treatment record documents an assessment of GERD. No explanation is provided for this assessment. 

The July 2009 report of VA examination reflects the Veteran's complaint that he had suffered with GERD since 1968. He took Prilosec daily for control of his GERD and reported that if he did not take his Prilosec, he experienced heartburn, nausea, abdominal pain, bloating, sour taste in his mouth, dry cough, difficulties swallowing, hoarseness and regurgitation. He indicated that he had never undergone a EGD (Esophagogastroduodenoscopy).

In an addendum opinion, the examiner noted that EGD showed mild gastritis and a small hiatal hernia. The examiner reviewed the claims file and noted the lack of complaints of or treatment for GERD/gastritis or stomach issues. Accordingly, the examiner opined that the current gastritis was unrelated to service.

Given its review of the record, the Board finds that service connection for a gastrointestinal disorder is not warranted.  While the Veteran contends that his gastrointestinal disorder was due to disease or injury sustained in service, the Board points out that there is simply no credible evidence of a relationship, or nexus, between the current disorder and the Veteran's active service.  Here, there are no complaints of GERD/gastritis until many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Further, in the July 2009 VA examination, the examiner opines that current gastritis was unrelated to service based on a lack of treatment in service and subsequent thereto. Additionally, the Board notes that GERD/gastritis is not a chronic disability within the meaning of the regulation, therefore38 C.F.R. § 3.303(b) is not applicable to that claim.

The only evidence of record supporting the Veteran's claims are his various general lay assertions. The appellant is competent to assert that his gastrointestinal disorder started as a result of disease or injury sustained in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the assertions are not found to be credible for the purpose of establishing that his current GERD/gastritis was incurred in service. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). The appellant has not offered any competent evidence to support the assertion that his gastrointestinal disorder started as a result of service. Further, there is no indication that he is repeating what he was told by a trained professional.  Simply, he makes no convincing  argument to support such an assertion and the evidence does not otherwise serve to link the gastrointestinal disorder to the Veteran's service. On the contrary, the most probative evidence, establishes that his gastrointestinal disorder is unrelated to service (see July 2009 VA examination).   The Veteran has not identified, presented, or alluded to the existence of any medical evidence or opinion to contradict that provided by the VA examiner (which was based on a review of the medical records, taking the Veteran's history, and performing examination). The VA examiner is a medical professional who has reviewed the claims file, considered the reported history and performed physical examination. The examiner used their expertise in reviewing the facts of this case and determined that the current gastrointestinal disorder was unrelated to the Veteran's service.
 
For the foregoing reasons, the Board finds that the claim of entitlement to service connection for tinnitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted. 38 U.S.C.A. § 5110(a) . The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation. 38 U.S.C.A. § 5110(b)(1).

With regard to his claim for earlier effective date for the grant of service connection for PTSD, the Veteran contends that he was eligible for service connection at the time of separation and thus he is entitled to benefits from that time. (The 1974 rating decision referenced the 1974 period of hospitalization.)

The Veteran's argument lacks legal merit. Here, the Veteran filed  his initial claim of service connection for a "nervous condition" in April 1974. The RO denied the claim in a July 1974 rating decision. The Veteran did not appeal this decision and it became final  within a year of notification to the Veteran. New and material evidence was not received within one year of the decision.

In October 31, 1983, the Veteran petitioned to reopen his claim of service connection for a psychiatric disorder. In a January 1984 rating decision, the RO granted service connection for PTSD, effective on October 31, 1983. He appealed this decision to the Board. In a December 1984 decision, the Board denied entitlement to an effective date earlier than October 31, 1983 for the grant of service connection for PTSD. Thereafter, in August 2002, the Veteran filed a motion of CUE in the December 1984 Board decision. In an October 2003 decision, the Board found no CUE in the December 1984 Board decision that denied entitlement to an effective date earlier than October 31, 1983 for the grant of service connection for PTSD. 

In June 2005, the Veteran filed his instant claim for entitlement to an effective date earlier than October 31, 1983 for the grant of service connection for PTSD. However, case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005). Further, in light of the October 2003 Board decision that found no CUE in the December 1984 Board decision that denied entitlement to an earlier effective date, the Board is left with no other option than to dismiss this claim. Accordingly, the Veteran's claim is a freestanding earlier effective claim and must be dismissed. Rudd, 20 Vet. App. at 300 ; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that when the law is dispositive of the claim, it must be denied due to lack of legal entitlement).


Similarly, with respect to the Veteran's claim for entitlement to an effective date earlier than January 26, 1977, for the grant of loss of use of right foot, the Board notes that, in pertinent part, in the May 1977 rating decision, the RO granted loss of use of right foot and assigned a 40 percent rating effective on January 26, 1977. The Veteran did not perfect a timely appeal with regard to this May 1977 rating decision and it became final within a year of notification to the Veteran. New and material evidence was not received within one year of the decision. 

In September 2008, the Veteran requested a reconsideration of his effective date for the grant of loss of use of the right foot. However, the Board reiterates that case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. See Rudd supra. Absent a request a request for revision of that decision based on CUE and earlier effective date is simply not assignable. See Rudd, 20 Vet. App. at 299 . Thus, this claim must also be dismissed. See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that when the law is dispositive of the claim, it must be denied due to lack of legal entitlement).

With regards to his claims for entitlement to effective dates earlier than April 25, 2005 and November 21, 2005 for the grants of service connection for hepatitis C and hypertension, respectively, the Veteran separated from service on October 27, 1969, as reflected on his DD Form 214. His claim for disability compensation benefits for hepatitis C was not received by VA until April 25, 2005. Similarly, his claim for disability compensation benefits for hypertension was not received by VA until November 21, 2005. This was more than one year after separation. Further, the file reflects no communication from the Veteran prior to April or November 2005 which might be considered an informal claim for benefits for hepatitis C or hypertension. 38 C.F.R. § 3.155.

The Veteran does not seem to dispute that the April and November 2005 submissions represent his initial claims for benefits. Rather, he generally seems to assert that his hepatitis C and hypertension were manifest in service or otherwise onset due to disease or injury sustained therein.

Despite his contentions, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. Here, the effective dates are determined by the date of receipt of the claims and there are no exceptions to the general rule applicable with regard to these claims. April 25, 2005 (hepatitis C) and November 21, 2005 represent the earliest possible dates of receipt of the claims. Give that the claims were received more than one year after the date of separation, any potention exceptions are not applciable. 38 U.S.C.A. § 5110(b). Based upon the facts of this case, the general rule contained in section 5110(a) is applicable.

The preponderance of the evidence is against these claim; there is no doubt to be resolved.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Hepatitis C
  
The rating for the Veteran's hepatitis has been assigned pursuant to diagnostic code (DC) 7354. See 38 C.F.R. § 4.115. A 10 percent rating is provided where there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.

 A 20 percent rating is provided for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

 A 40 percent rating is provided where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is provided where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) is rated 100 percent disabling. 

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae. See also 38 C.F.R. § 4.14.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

The Board finds that the medical and lay evidence reflects that the Veteran's hepatitis C warrants increase to 40 percent rating prior to April 8, 2013, and throughout the appeal period. The Board finds that the level of severity of the Veteran's hepatitis C did not significantly change during the course of his appeal. In light of the Veteran's consistent reports of fatigue, malaise, nausea, vomitting and weight loss (July 2006, July 2009 April 2013 VA examination reports), the Board finds that the Veteran's hepatitis C has been productive of daily fatigue, malaise and anorexia with minor weigh loss throughout the appeal period. In light of the lay evidence, we are not convinced that the appellant became worse on the day of an adequate VA examination (April 2013). Therefore, his hepatitis C warrants a 40 percent rating throughout the appeal period.  In this regard, the Veteran's claim is granted.

However, an evaluation in excess of 40 percent is not warranted.  The current evaluation now contemplates daily fatigue, malaise, and anorexia, with minor weight loss. As substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly is not demonstrateda higher evaluation is not warranted. In this regard, the Board notes that while the Veteran reported dramatic weight loss of 160 pounds in 2000 (when he claims his hepatitis was first diagnosed), as of the examination he only reported some weight loss and loss of appetite. Additionally, though he seems to report a history of incapacitating episodes of hepatitis C, all indication from the record is that it is self-imposed bed rest and not physician prescribed bed rest as required by the regulations. Further, there was no history of known hepatomegaly. On examination his weight was 179 pounds. The July 2009 report of VA examination confirms that the Veteran had not required physician prescribed bed rest but rather had instituted self-imposed bed rest to deal with his symptoms of hepatitis C because otherwise "he had trouble getting up on his feet." He reported that he had lost 10 pounds in the past 3-weeks; however, objective examination showed that his weight was 175 (a 4 pound weight loss from the previous examination). Although the Board is aware that in the April 2013 VA examination report there is indication that the Veteran suffers from near-constant debilitating symptoms (fatigue, malaise, anorexia, right upper quadrant pain), the rationale for such indication is not adequately explained. Further to the extent that the Veteran seems to report substantial weight loss (baseline 205 pounds with current weight 180), the Board finds such report unpersuasive. From these examinations of record, the Veteran's weight has been stable between 175-180 pounds. The Board does not find that this stable weight maintenance represents substantial weight loss. The Board also notes that on examination in May 1970, his weight was documented as 170 pound (with max weight in the past year of 170 pounds). 

Additionally, although the Veteran has reported that he has undergone chemotherapy for a liver disorder (presumably), he has not provided any documentation of malignancy of the liver or cirrhosis. Accordingly, separate ratings for sequelae such as cirrhosis or malignancy of the liver are not warranted.

For all the foregoing reasons, the Board finds that a 40 percent, but no higher, ratings for the hepatitis C is warranted throughout the appeal period, but that a rating in excess of 40 percent is not warranted at any time pertinent to this appeal. The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 40 percent rating is met, but finds that the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

Hypertension

The rating for the Veteran's hypertension has been assigned pursuant to diagnostic code (DC) 7101. See 38 C.F.R. § 4.104. A 10 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 120 or more. A 60 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 130 or more.

In this case, the Board concludes that the manifestations of the Veteran's hypertension do not warrant assignment of a rating in excess of 10 percent.

The July 2006 report of VA examination reflects that the Veteran's blood pressure readings were 130/80. The July 2009 report of VA examination reflects that the Veteran's blood pressure readings were 112/76, 110/76 and 110/76. An an addendum to this examination, the examiner reported that the Veteran's blood pressure readings were at goal.

In order to warrant a 20 percent rating there must be evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Based on the above, the Board does not find that the criteria have been met for a 20 percent rating for hypertension. In this regard, the Board notes that the evidence establishes that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Rather, the evidence shows that the Veteran's blood pressure readings of record are 112/76, 110/76, 110/76 and 130/80.

The Board has also considered the Veteran's assertions as to the severity of his manifestations; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his hypertension does not meet the criteria for a rating in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the more credible and probative evidence established that he did not have hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

The the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

Loss of Use of Rright Foot

The rating for the Veteran's loss of use of the right foot has been assigned pursuant to diagnostic code (DC) 5167. See 38 C.F.R. § 4.71a. A 40 percent rating is the maximum rating assignable for loss of use of the right foot. With loss of use of foot, veterans are als entitled to special monthly compensation.

In this case, the Board concludes that the manifestations of the Veteran's loss of use of right foot do not warrant assignment of a rating in excess of 40 percent. In this regard, the Board reiterates that the Veteran is already in receipt of the maximum rating assignable for his disability. To the extent that the Veteran argues that he is entitled to separate increased rating for his osteomyelitis and osteoarthritis, the Board notes that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. Here, again, 40 percent is the rating for amputation at the foot. Under these circumstances, a rating in excess of 40 percent is simply not assignable. Additinonally, the Board notes that the Veteran is also receiving special monthly compensation for the loss of use of his right foot. For all the foregoing reasons, the Board finds that a a rating in excess of 40 percent for loss of use of the foot is not warranted at any time pertinent to this appeal. 

Additionally, the Board finds that the Veteran does not warrant a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence, after December 1, 2007. At the outset, the Board notes that entitlement to convalescence involves a claimant seeking increased compensation for a temporary worsening of symptoms of a service-connected disability; thus, a claim for such benefit would fall under a claim for an increased rating.

 A convalescent rating of 100 percent will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence. 38 C.F.R. § 4.30(a)(1) (2013). Entitlement to a temporary total convalescence rating arises on the date the veteran enters the hospital. 38 C.F.R. § 3.401(h)(2) (2013).

The evidence shows that the Veteran underwent right ankle bone irrigation and debridement, sinus tract excision and placement of vancomycin/gentamicin antibiotic bead pouch with perioperative antibiotics on August 27, 2007. Accordingly, he was assigned a temporary evaluation of 100 percent from August 27, 2007 to November 30, 2007. He has not demonstrated a need for extension of the temporary evaluation for any period after December 1, 2007.  Thus a temporary total evalution after December 1, 2007 is not warranted. 

The the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

Lumbosacral Strain

The RO evaluated the Veteran's lumbar spine disabilities under diagnostic codes (DC) 5237, the criteria for evaluating lumbar strain.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted at any time of this appeal period. Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is not demonstrated. Thus, a rating in excess of 20 percent is not warranted. In this regard, the July 2009 report of VA documents that he had forward flexion of the lumbar spine to 80 degrees (with objective evidence of pain at 60 degrees). There was no additional loss of motion on repetitive use. April 2013 report of VA examination documents he had forward flexion to 50 degrees (with objective evidence of painful motion at 40 degrees). He was able to perform repetitive use testing without additional loss of motion. Additionally, the Veteran is not shown to have experienced any incapacitating episodes of disc disease. Thus, higher ratings based on incapacitating episodes are not warranted at any time.

Separate ratings for associated objective neurologic abnormalities were assigned in the June 2013 rating decision. The Veteran has not expressed disagreement with any of the assigned ratings. 

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent for the lumbar spine disability is not warranted at any time pertinent to this appeal. The the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

Extra-schedular Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's multiple service-connected disabilities are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's multiple service-connected disabilities are contemplated by the assigneatings, which take account of both the individual symptoms and the overall impairment caused by the disabilities. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the disabilities on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned ratings. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of extraschedular ratings for the noted disabilities is not warranted. 38 C.F.R. § 3.321(b)(1).

SMC

Under 38 U.S.C.A. § 1114(l) , SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3 .350(b). Under 38 C.F.R. § 3.352(a) , the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a) .

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance as he claims that he needs assistance with activities of daily living. 

The July 2009 report of VA examination reflects that the Veteran drove to the examination on his own. He lived with his wife and 8-year old son. He reported that his wife generally drove but that he could drive if he needed to. He reported that the main reason that he did not like to leave his house was because of his PTSD. He was able to protect himself from hazards and is able to shower himself. His wife cooked and cleaned and and reported that he could do neither because of his PTSD and right foot disability. In that regard, he reported that he could not stand for longer than 20 minutes at a time. His wife managed his benefits. 

He reported that he had experienced some dizziness, memory loss, poor balance and did use a cane. He was able to leave his house alone. During a typical day, he got up took his medication and then went back to bed until approximately 11 when he would get up and go sit on the porch. He reported that he was hospitalized in 2008 for right foot surgery. He occasionally rode with his wife to the store but stayed in the car because of his PTSD. 

In an addendum, the examiner concluded that the Veteran was able to perform a lot of his activities of daily living on his own, including showering, but, he did need assistance with cooking and cleaning. The examiner determined that the Veteran was limited due to his PTSD and right ankle disability primarily.

Based on the foregoing, the Board finds that SMC based on the need for aid and attendance is not warranted

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less. In addition, the record does not reflect that the Veteran is bedridden. 

Moreover, the Board notes that the evidence does not demonstrate that the Veteran's service-connected disabilities cause him to be in need of another person to help with his activities of daily living. While the Board is aware that his service connected disabilities, namely PTSD and his right foot disability, prevent him from cooking and cleaning, there is no indication that his disabilities impaired his ability dress and undress himself or to keep himself ordinarily clean and presentable; impaired his ability to adjust (change) any special prosthetic or orthopedic appliance; impaired his ability to feed himself; impaired his ability to tend to the wants of nature; or resulted in incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

Rather, the Veteran has merely indicated that he needs assistance with cooking and cleaning and indicated that he wanted to hire a maid service to perform cleaning of his house. In this case, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person. There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities. As such, the Board concludes that SMC based upon need for aid and attendance is not warranted.
 

ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.

Entitlement to an effective date earlier than October 31, 1983, for the grant of service connection for PTSD is dismissed.

Entitlement to an effective date earlier than January 26, 1977, for the grant of loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis is dismissed.

Entitlement to an effective date earlier than April 25, 2005, for the grant of service connection for hepatitis C is denied.

Entitlement to an effective date earlier than November 21, 2005, for the grant of service connection for hypertension is denied.

A 40 percent rating is granted for hepatitis C, prior to April 8, 2013, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 40 percent for hepatitis C from April 8, 2013 is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating in excess of 40 percent for loss of use of the right foot is denied.

Entitlement to an extension of a temporary, 100 percent evaluation for loss of use of right foot, status post shell fragment wound with fractured tibia and fibula and history of osteomyelitis and osteoarthritis for a period of convalescence after December 1, 2007 is denied. 

Entitlement to a rating in excess of 20 percent for lumbosacral strain is denied.

Entitlement to SMC based on need for aid and attendance is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


